UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 14, 2011 Z TRIM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Illinois 001-32134 36-4197173 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. employer identification no.) 1011 Campus Drive Mundelein, IL 60060 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (847) 549-6002 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 14, 2011, Z Trim Holdings, Inc. entered into a 3-year Cooperative Research and Development Agreement with the United States Department of Agriculture's Agricultural Research Serviceto conduct joint research for the development of additional products and processes relating to Z Trim's current patented products. Item 7.01 Regulation FD. On June 17, 2011, Z Trim Holdings, Inc. issued a press release regarding the matters set forth above. The press release is furnished and not filed pursuant to Instruction B.2 of Form 8-K. Item 9.01 Financial Statements and Exhibits No. Description 99 Press Release Dated June 17, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Z TRIM HOLDINGS, INC. Date: June 20, 2011 By: /s/ Steve Cohen Name: Steve Cohen Title: President INDEX TO EXHIBITS No. Description 99 Press Release Dated June 20, 2011, which is furnished and not filed pursuant to Instruction B.2 of Form 8-K.
